            Case 1:21-cv-01075-RDB Document 1 Filed 05/03/21 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Northern Division

EDWARD WEINER, et ux.                                 *

               Plaintiffs                             *

v.                                                    *      Civil Action No. _______________

                                                      *

SAMS’S WEST, INC., d/b/a SAM’S CLUB                   *

               Defendant                              *

*      *       *       *       *      *       *       *      *     *      *       *      *

                      NOTICE OF REMOVAL OF CIVIL ACTION
                    AND STATEMENT OF GROUNDS FOR REMOVAL

To Plaintiff and their Attorney of Record:

       Please take notice that Defendant Sam’s West, Inc., d/b/a Sam’s Club (hereinafter “Sam’s”)

named in the civil action filed in the Circuit Court for Baltimore County, Maryland, Civil Case

Number C-03-CV-21-000909 (“the State Case”), hereby notes the removal of this action to the

United States District Court for the District of Maryland, Northern Division. In support thereof,

Sam’s states the following:

       1.    On or about April 6, 2021, Sam’s was served with a Complaint and Writ of Summons,

            attached hereto and identified as Exhibits 1 and 2.

       2. Plaintiffs’ Complaint is based upon an allegations of negligence and premises liability

            for Plaintiff Edward Weiner’s alleged personal injury at Sam’s Club #6651 located in

            Baltimore County, Maryland.

       3. Plaintiffs seek monetary damages in excess of Seventy-Five Thousand Dollars

            ($75,000) for her negligence claim. See Complaint, Ex. 1.

                                                  1
  Case 1:21-cv-01075-RDB Document 1 Filed 05/03/21 Page 2 of 4



4. Plaintiffs are residents and citizens of Baltimore County in the State of Maryland,

   according to the Complaint. See Complaint, Ex. 1.

5. Defendant Sam’s West, Inc. is a corporation incorporated under the laws of the State

   of Delaware and maintains its principal place of business in the State of Arkansas.

6. The germane section of 28 U.S.C. §1332(a) provides:

                   (a) The district courts shall have original
                   jurisdiction of all civil actions where the matter
                   in controversy exceeds the sum or value of
                   $75,000, exclusive of interest and costs, and is
                   between –
                       (1)     citizens of different States;

       See 28 U.S.C. §1332(a).

7. Removal to the United States District Court for the District of Maryland, Northern

   Division, is appropriate in this civil action based on diversity of citizenship pursuant to

   28 U.S.C. §1332(a).

8. Diversity of citizenship is present in this civil action as Plaintiffs’ Complaint seeks

   damages in excess of Seventy Five Thousand Dollars ($75,000.00), and is between

   citizens of different States. Id.

9. Pursuant to 28 U.S.C. §1441(b)(2), no defendant is a citizen of the State of Maryland.

10. Sam’s reserves its right to amend this Notice of Removal.

11. Sam’s reserves all defenses, including, without limitation, the defense of lack of

   personal jurisdiction.

12. As required by 28 U.S.C. §1446(a) and Local Rule 103(5)(a), true and legible copies

   of all process, pleadings, and documents which have been served upon Sam’s in the

   State Case that is being removed, as of this date, are being filed with this Notice of

   Removal.

                                         2
          Case 1:21-cv-01075-RDB Document 1 Filed 05/03/21 Page 3 of 4



       WHEREFORE, Defendant Sam’s West, Inc. d/b/a Sam’s Club respectfully requests that

this civil action be removed to the United States District Court for the District of Maryland,

Northern Division based on diversity of citizenship pursuant to 28 U.S.C. 1332(a).



                                             Respectfully Submitted,


                                            MCNAMEE, HOSEA, JERNIGAN, KIM
                                            GREENAN & LYNCH, P.A.


                                            /s/ Jennifer M. Alexander
                                            Jennifer M. Alexander, Esquire
                                            Federal Bar No. 15222
                                            888 Bestgate Road, Suite 402
                                            Annapolis, MD 21401
                                            Phone: 410-266-9909
                                            Fax: 410-266-8425
                                            jalexander@mhlawyers.com


                                            /s/ Kelly S. Kylis
                                            Kelly S. Kylis, Esquire
                                            Federal Bar No.: 14126
                                            888 Bestgate Road, Suite 402
                                            Annapolis, MD 21401
                                            Phone: 410-266-9909
                                            Fax: 410-266-8425
                                            kkylis@mhlawyers.com

                                            Attorneys for Defendant




                                               3
          Case 1:21-cv-01075-RDB Document 1 Filed 05/03/21 Page 4 of 4



                                CERTIFICATE OF SERVICE

         I hereby certify that on this 3rd day of May 2021, I caused a true and correct copy of the
foregoing Notice of Removal of Civil Action and Statement of Grounds for Removal to be served
via first class mail, postage prepaid upon:

       Paul D. Bekman, Esquire
       Bekman, Marder & Adkins LLC
       300 W. Pratt Street, Suite 450
       Baltimore, Maryland 20201
       Attorneys for Plaintiffs

                                             /s/ Jennifer M. Alexander
                                             Jennifer M. Alexander, Esquire




                                                4
